DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-8, 12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astle et al. (US2016/0008923) in view of Henry et al. (US2008/0213978).
Astle et al. teach a method of removing portions of a protective coating from a printed circuit board (paragraph 7) by treating with a jet comprising dry ice particles which are ejected from a nozzle (paragraphs 9-10, 40-43).   
 Re claims 1, 12, and 14, Astle et al. teach the invention substantially as claimed with the exception the angles of the nozzle and rotating the nozzle or the substrate.
Henry et al. teach cleaning a microelectronic device such as an integrated circuit comprising cleaning with a cryogenic aerosol nozzle. Paragraph 40 teaches an angle of about 45 degrees with the substrate can have more cleaning power due to high momentum.   Paragraph 76 teaches the substrate movement can be linearly or rotary in order to achieve uniform exposure of the surface to the cleaning aerosol. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Astle et al. to include angling the nozzle within the claimed range and rotating the substrate, as taught by Henry et al. for purposes of creating a higher momentum and uniform exposure, such that the contaminants can be removed and the desired level of cleanliness can be achieved.    Re claim 3, refer to paragraph 76 of Henry et al. and paragraph 60 of Astle.   Re claim 6, refer to Fig. 3B, element 350. Re claims 7-8 and 16, refer to paragraphs 43 and 61 which teaches that the nozzle may be a diffuser nozzle which cuts and reduces the particle size of the dry ice. Re claim 15, refer to paragraph 65 of Henry et al.  Re claims 17-18, the limitations are met since paragraph 61 teaches that the air pressure may be varied which would include increasing and decreasing the air pressure within the nozzle. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astle et al. (US2016/0008923) in view of Henry et al. (US2008/0213978), Goenka (US5390450) and further in view of Richard et al. (US2016/0008837).
Astle et al. in view of Henry et al. teach the invention substantially as claimed with the exception with exception of the particle size and rotating the nozzle. Goenka et al. teach a CO2 nozzle for expelling CO2 snow having a particle size of approximately 150-350 micrometers (i.e. microns; col. 10, lines 55-60) for purposes of removing a coating (i.e. rosin bake coating; col. 10-11 bridging) from a printed circuit board workpiece (col. 2, lines 25-27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Astle et al. to include the claimed dry ice particle size, as taught by Goenka et al., for purposes of performing the same function of cleaning the printed circuit board by removing a coating therefrom.
Astle et al. in view of Henry et al. and Goenka et al. teach the invention substantially as claimed with the exception of the nozzle being rotated.  Richard et al. teach dispensing a cryogenic fluid jet  and rotating the jet (paragraphs 12 and 59; Fig. 1, element 10) for purposes of performing the same function of removing coatings from a substrate surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Astle et al. to include rotating the nozzle, as taught by Richard et al., for purposes of performing the same function of removing coatings/contaminants from the substrate surface. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astle et al. (US2016/0008923) in view of Henry et al. (US2008/0213978) and further in view of Kipp (US2006/0011734).
Astle et al.  in view of Henry et al. teach the invention substantially as claimed with the exception of the flow rate. Kipp teaches a method of cleaning surfaces with CO2 snow and a carrier gas, such as compressed air (paragraph 49). Paragraph 55 teaches blasting lines with smaller diameters having air flow rates of 1.5 to 2.5m3/min. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Astle et al., to include supplying a carrier gas, such as air with the claimed air flow rate, as taught by Kipp, for purposes of enhancing the cleaning effect of the blasting media. 
Claims  9-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astle et al. (US2016/0008923) in view of Henry et al. (US2008/0213978) and further in view of Goenka (US5390450). 
  	Re claim 9, paragraph 61 of Astle et al. teach that the size of the nozzle may vary in shape.  Astle in view of Henry et al. teach a rectangular shape.  Fig. 3 of Goenka et al. teach a rectangular shaped nozzle. In the absence of a showing of criticality and/or unexpected results, it would have been well within the level of the skilled artisan to have modified the modified method of Astle et al., to include a rectangular shape, as taught by Goenka et al., since Astle et al. teach that various shapes can be used.  Re claims 10-11, refer to paragraph 43 of Astle et al. Re claim 13, refer to Fig. 3 of Goenka et al. 
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach the limitations of claim 5 in combination with claims 1 and 3-4.
Response to Arguments
The rejection of the claims, under 112, second paragraph is withdrawn in view of the newly amended claims.
The rejection of the claims as being anticipated by Astle et al. is withdrawn in view of the newly amended claims. 
Applicant argues that the newly amended limitations, as recited in claim 1, are not taught by Astle et al. and/or the secondary references.  In view of applicant’s arguments, the deficiencies are taught by Henry et al. for the reasons recited above. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Srikrishman et al. teach an aerosol cleaning method.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc